Citation Nr: 1530466	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, to include as secondary to service-connected residuals of shell fragment would (SFW) to the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active military duty from July 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for arthritis, to include as secondary to service-connected residuals of SFW to the left thigh.  He perfected a timely appeal to that decision.  

On December 10, 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  

In May 2012, the Board remanded the claim of service connection for arthritis to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2012.  In July 2014, the remanded the Veteran's once again for additional development - and specifically for a clarifying medical opinion.  It is now returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran seeks service connection for arthritis as secondary to his service-connected residuals of SFW to the left thigh.  According to the Veteran, he experiences chronic pain and arthritis in his knees, hips and back, which he believes to be related to the SFW he sustained in the left thigh in service.  

The Veteran's service personnel records reflect that he sustained a fragment wound to the left thigh on January 28, 1970, when he was wounded by hostile fire at An Khe, in the Republic of Vietnam.  The Veteran was awarded a Purple Heart as a result of this injury.  His DD Form 214 also confirms his service in the Republic of Vietnam and resultant receipt of the Vietnam Campaign Medal (VCM), Vietnam Service Medal (VSM), Bronze Star Medal (BSM), and the Purple Heart.  This latter commendation is prima facie evidence he engaged in combat against enemy forces while stationed in Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999) and Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).  

With respect to the Veteran's claim for entitlement to service connection for arthritis affecting multiple joints of the body, to include the knees, hips and lower back, as secondary to his service-connected residuals of SFW to the left thigh, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The record reflects that the Veteran is currently service-connected for residuals of SFW, left thigh, evaluated as noncompensably disabling.  

Post service VA treatment records dated from November 2004 to December 2007 reflect that the Veteran has received ongoing clinical attention and treatment, including therapy, for chronic pain in the hips, knees, shoulders and low back.  He has been diagnosed with having polyarthralgia and rheumatoid arthritis.  VA treatment records dated in September 2007 reflect that the Veteran was seen at a rheumatology clinic at which time it was noted that he had diffuse arthralgia and myalgia, with no improvement on medication.  The Veteran reported chronic pain in his hands, shoulders, knees and lower back, and the impression derived from the physical examination findings was that of inflammatory arthritis versus spondyloarthritis.  

He was afforded a VA examination in connection to this claim in September 2009, and based on his review of the records, and clinical evaluation of the Veteran, the VA examiner diagnosed the Veteran with having degenerative joint disease of the hips, degenerative joint disease of the knees, and degenerative joint disease of the lumbar spine.  According to the examiner, the claimed bilateral hip, knee and back disorders were less likely as not caused by or a result of service-connected residuals of the shelf fragment wound to the left thigh.  Unfortunately, the examiner did not discuss whether the Veteran's service-connected SFW to the left thigh aggravated or worsened his claimed degenerative joint disease (DJD) of the knees, hips and lumbar spine.  

In the July 2014 remand, the Board remanded this claim and directed the RO to contact the VA examiner who evaluated the Veteran in September 2009, and obtain from him an addendum to his examination report that addresses whether the Veteran's arthritis of the bilateral hips, knees and lumbar spine is at least as likely as not proximately due to, or alternatively, aggravated (chronically worsened) by the Veteran's service-connected residuals of SFW to the left thigh.  The remand also instructed the RO to schedule the Veteran for another VA examination if either the September 2009 VA examiner was no longer available, or if that examiner or the AOJ determined that a new examination was necessary.  In an August 2014 email, the physician's assistant at the VA medical center (VAMC) in Tampa, Florida informed a representative at the Appeals Management Center (AMC), that the VA physician who conducted the September 2009 VA examination and provided the medical opinion was no longer working at their facility, but that they did have another qualified provider available who could respond to the opinions without another examination if necessary.  

Based on the Compensation and Pension Exam Inquiry report, the AMC initiated a request to schedule the Veteran for VA examinations of the spine, hips, thighs, knees and lower legs in August 2014.  It appears that the examinations were scheduled on September 23, 2014, but the Veteran failed to report to these scheduled examinations.  

In light of the August 2014 email, wherein the AMC indicated that they did have a qualified provider available who could respond to the remand questions, the Board finds that the AOJ should afford the Veteran one last opportunity to undergo another VA examination with a VA physician who can provide an opinion addressing whether the Veteran's claimed arthritis of the bilateral hips, knees and lumbar spine was proximately due to, or in the alternative, aggravated by his service-connected residuals of SFW to the left thigh.  If the Veteran fails to report to the examination, then the AOJ should refer the Veteran's claims file to another qualified examiner who can address the necessary questions.  

In addition, the Board notes that although the September 2009 VA examiner observed that the service treatment records were silent for the claimed condition, he did not state whether the Veteran's claimed arthritis of the hips, knees and lumbar spine was incurred in service.  In this regard, although the clinical evaluation of the feet, lower extremities, and spine was shown to be normal at the February 1971 separation examination, the record reflects that the Veteran reported a history of swollen or painful joints in the September 1968 medical history report which was part of the Initial Class I Flight Physical he underwent.  The Veteran also reported a history of swollen or painful joints in the September 1969 report of medical history, which was part of the Class II Flight Physical examination.  As such, on remand, the VA examiner and/or reviewer should address whether the Veteran's arthritis of the hips, knees and lumbar spine was directly incurred in service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed arthritis.  This shall specifically include updated treatment records from the Tampa VAMC dated from December 2013 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, once these records have been obtained and associated with the claims file, schedule the Veteran for another VA examination with a qualified VA physician to determine the nature and etiology of any arthritis of the bilateral hips, knees and lumbar spine present.  The claims folder, a copy of this remand and all records on VBMS and Virtual VA must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the September 1968 and September 1969 medical history reports reflecting the Veteran's reported history of swollen or painful joints.  

Following a review of the record and an evaluation of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that the Veteran's arthritis of the bilateral hips, knees and lumbar spine had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of swollen or painful joints. 

If the examiner finds that these symptoms were not early signs or manifestations of the Veteran's subsequently diagnosed arthritis, and the Veteran's arthritis is unlikely directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that arthritis of the bilateral hips, knees and lumbar spine was proximately due to, or aggravated by his service-connected residuals of SFW to the left thigh.  If aggravated, specify the baseline of arthritis of the bilateral hips, knees, and lumbar spine prior to aggravation, and the permanent, measurable increase in arthritis resulting from the aggravation.  A complete rationale should be provided for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of continuing symptomatology, reasons for doing so must be provided.

(If the Veteran is unable to report to the examination, then refer the claims file to a qualified VA physician, and have the physician address the aforementioned questions listed above.)  

The examiner should provide a complete rationale upon which all his or her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3. Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




